      Case 1:20-cv-09231-JSR Document 21 Filed 01/19/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADLIFE MARKETING &
 COMMUNICATIONS INC., CO.,
                                          20-cv-9231 (JSR)
           Plaintiff,
                                          ORDER
      -against-

 MERLIN PRINTING, INC. and
 PAT’S MARKETPLACE,

           Defendants.



JED S. RAKOFF, U.S.D.J.

     At an initial conference in this case, held telephonically on

January 4, 2021, counsel appeared for plaintiff and for defendant

Merlin Printing, Inc., and the Court ordered a case management

plan that remains in place. No one appeared for codefendant Pat’s

Marketplace. Plaintiff then moved for default judgment against

Pat’s Marketplace, which was made returnable, telephonically, on

January 19, 2021 at 1 p.m. In the event, no counsel appeared for

any party at that date and time. Subsequently, however, plaintiff’s

counsel informed the Court that he anticipated that an insurance

company representing Pat’s Marketplace might enter the case. Be

that as it may, the motion for default is hereby denied. If any

counsel representing Pat’s Marketplace wishes to enter the case,

they will be governed by the existing case management plan.




                                   1
         Case 1:20-cv-09231-JSR Document 21 Filed 01/19/21 Page 2 of 2




    SO ORDERED.

Dated:       New York, NY                       ________________________

             January 19, 2021                   JED S. RAKOFF, U.S.D.J.




                                      2
